DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species B, in the reply filed on 10/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 6 recites "the thermoelectric converter uses materials that respond to the radiation source by changing material properties"; however, it is unclear as to whether the materials refer to the previously recited n-type and p-type materials of claim 1, or whether the materials referred to in claim 6 are in addition to the previously recited n-type and p-type materials of claim 1.  Dependent claims 7-9 are rejected due to their respective dependence on claim 6.
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 6 recites "the thermoelectric converter uses materials that respond to the radiation source by changing material properties"; however, the manner in which the recitation further limits claim 1 is unclear because claim 1 recites "wherein the radiation source emits ionizing radiation that increases electrical conductivity".  Additionally, claim 8 recites "the changing material properties may be from radiation induced conductivity changes to electrical conductivity…", while claim 1 recites "wherein the radiation source emits ionizing radiation that increases electrical conductivity"; therefore, the manner in which the recitation of claim 8 limits the recitation of claim 1 is unclear.  Dependent claims 7-9 are rejected due to their respective dependence on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whalen et al. ("Improving power density and efficiency of miniature radioisotopic thermoelectric generators").
	Regarding claim 1, Whalen discloses a thermoelectric converter comprising: a radiation source (PuO2 in Fig. 2); wherein the thermoelectric converter includes n-type material and p-type material (abstract L5).
	With regard to the terms "thermoelectric cooler", "hot source", "cold source", and "wherein the radiation source emits ionizing radiation that increases electrical conductivity and that uses the electrical conductivity to create a temperature difference", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 4, Whalen discloses all the claim limitations as set forth above.  Whalen further discloses the radiation source is an internal source (Figures 2 and 7).
	Regarding claim 5, Whalen discloses all the claim limitations as set forth above. Whalen further discloses the internal source is a radioisotope dopant (PuO2 in Fig. 2).  It is noted that the term "dopant" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 10, Whalen discloses all the claim limitations as set forth above.  Whalen further discloses the radiation source uses alpha radiation (PuO2 in Fig. 2).
Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2010/0206349).
	Regarding claim 1, Lee discloses a thermoelectric converter comprising: a thermoelectric cooler ([0065]); a radiation source ([0044] discloses radioactive decay particles); wherein the thermoelectric cooler includes a hot source, a cold source, n-type material, and p-type material (Fig. 1).
	While Lee does disclose radioactive decay particles ([0044]) and further discloses irradiating the thermoelectric material with energetic particles increases the Seebeck coefficient and improves the thermoelectric properties of the thermoelectric material ([0045]), the limitation "wherein the radiation source emits ionizing radiation that increases electrical conductivity and that uses the electrical conductivity to create a temperature difference" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 4, Lee discloses all the claim limitations as set forth above. Lee further discloses the radiation source is an internal source ([0044] - radioactive decay particles; [0060]).
	Regarding claim 5, Lee discloses all the claim limitations as set forth above. Lee further discloses the internal source is a radioisotope dopant ([0044] - radioactive decay particles; [0060] discloses a concentration of radioactive particles).
	Regarding claim 6, Lee discloses all the claim limitations as set forth above. Lee further discloses the thermoelectric converter uses materials that respond to the radiation source by changing material properties ([0045], [0062]).
	Regarding claim 8, Lee discloses all the claim limitations as set forth above. Lee further discloses the changing material properties may be from radiation induced changes to Seebeck coefficient ([0045], [0062]).
	Regarding claim 9, Lee discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the changing material properties take place over a specific range of temperatures", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 10, Lee discloses all the claim limitations as set forth above.  Lee further discloses the radiation source uses neutronic radiation ([0044] L6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-10 of copending Application No. 17/198,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application requires a thermoelectric converter comprising a radiation source, wherein the radiation source emits ionizing radiation that increases electrical conductivity.  While claim 1 of the reference application recites a thermoelectric generator rather than a thermoelectric cooler, as recited in claim 1 of the instant application, the limitations "thermoelectric generator" and "thermoelectric cooler" are directed to the manner in which the thermoelectric converter is intended to be used.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Similarly, the limitation "that uses the electrical conductivity to create a temperature difference" is directed to the manner in which the thermoelectric converter is intended to be used.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Claims 6-10 of the reference application require the limitations recited in claims 6-10 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726